Citation Nr: 1600277	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  00-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for a left knee disability.

3.  Entitlement to an increased initial rating for a right knee disability.

4.  Entitlement to an increased rating for a left ankle disability.

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was most previously before the Board in March 2015.

The March 2015 Board decision denied service connection for a low back disability and remanded the appeals for increased ratings for left and right knee disability and entitlement to TDIU.  The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims.  A November 2015 Joint Motion for Partial Remand requested that the Court vacate that part of the March 2015 Board decision that denied entitlement to service connection for a low back disability.  As the claims remanded by the Board's March 2015 Board decision are not final adjudications, they were not discussed by the Court.  In November 2015, the Court issued an Order that granted the Joint Motion.


REMAND

As addressed in the Joint Motion, in May 2013 the Veteran underwent a VA examination that was to address the medical matters raised by the low back issue.  However, the May 2013 VA examiner did not address the matter as to whether the Veteran's low back was aggravated by service-connected disability.  Therefore, the Board finds that the Veteran should be provided a VA examination that addresses those issues.  

In addition, the March 2015 Board decision remanded the claims of entitlement to an increased rating for a left knee disability, entitlement to an initial increased rating for a right knee disability, and entitlement to TDIU.  It does not appear that the development requested has been completed, so that development is again requested.

A May 2013, VA granted service connection for right knee tricompartmental degenerative joint disease and assigned a 10 percent rating, effective April 13, 2004.  In an October 2013 Notice of Disagreement, the Veteran specifically disagreed with the disability rating assigned for the right knee disability.  In September 2013, the RO denied an increased rating for left ankle residuals, and in October 2013 the Veteran disagreed with that decision.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim so that a statement of the case may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is needed for issuance of a statement of the case.

As for the left knee, right knee, and left ankle disabilities, the Board finds that more current clinical findings as to the Veteran's left and right knee and left ankle disabilities would be useful in adjudicating the appeal.

The claim for TDIU is inextricably intertwined with the other issues being remanded and must be deferred pending adjudication of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records from February 2013 to the present. All records obtained should be associated with the claims file.

2.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the remaining claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected left knee, right knee, and left ankle disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide ranges of motion in degrees and state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.

4.  Then, schedule the Veteran for a VA examination of the low back.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has low back disability that is etiologically related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that is proximately due to or the result of service-connected disability, to include service-connected disability of the knees and left ankle.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disability, to include service-connected disability of the knees and left ankle.  The rationale for all requested opinions should be provided.

5.  Schedule the Veteran for a VA examination with an appropriate qualified physician to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  If the Veteran is felt capable of work despite the service-connected disability, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

6.  Issue a statement of the case pertaining to entitlement to an initial rating in excess of 10 percent for a right knee disability and an increased rating for a left ankle disability.  Notify the Veteran that a substantive appeal must be filed to perfect and appeal.  If a timely appeal is filed, return the case to the Board.

7.  Then, readjudicate the claims of entitlement to service connection for a low back disability, entitlement to a higher rating a left knee disability, and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

